FILED
                            NOT FOR PUBLICATION                             FEB 3 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONNIE ROMONE TWIGGS,                            No. 13-17638

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00765-JAT-
                                                 MHB
  v.

ROBERT SANDOVAL, Police Officer,                 MEMORANDUM*
# 8362; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Arizona state prisoner Donnie Romone Twiggs appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive

force and other claims in connection with his arrest. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick

v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      We affirm the district court’s dismissal of the action because Twiggs failed

to raise any argument in his opening brief concerning any claim alleged in the

operative complaint. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[A]rguments not raised by a party in its opening brief are deemed waived.”).

      We reject Twiggs’s arguments related to striking testimony because no

testimony was before the district court in this action.

      All pending motions are denied.

      AFFIRMED.




                                           2                                 13-17638